In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme *420Court, Nassau County (DiNoto, J.), entered May 9, 1995, which denied her motion, in effect, for reargument of a prior motion to vacate a judgment in the action in favor of the defendant.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
Although the plaintiff denominated her motion as one for renewal, a reading of the papers submitted in support of the motion reveals that it was actually one in the nature of reargument. All of the facts submitted in support of the motion were available and known to the plaintiff at the time of the submission of the original motion, and she failed to raise any new facts which were previously unavailable to her (see, Mgrditchian v Donato, 141 AD2d 513; Syracuse Bros. v Darcy, 127 AD2d 588; Galaxy Export v Bedford Textile Prods., 89 AD2d 576). Since no appeal lies from an order denying reargument, the appeal must be dismissed (see, DeFreitas v Board of Educ., 129 AD2d 672). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.